DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claim 18 claims: 	1) recites “a transmission partner”, in which the examiner interprets the limitation to correspond to a laptop, smartphone, tablet PC or other mobile electronic device, as disclosed in ¶044 of applicant’s specification.  	2) Recites “at least one apparatus for holding a piece of bait according to claim 1”, in the examiner interprets that the transmission system comprises all of the limitations of claim 1.
EXAMINER’S AMENDMENT
The application has been amended as follows: 	1) Amend claim 1 to recite: 	An apparatus for holding bait, in particular bait for pests, preferably rodents, comprising: 	a housing part that can be inserted into a part of a sewer system in particular, having a receiving space for receiving a piece of bait, 	a detecting device equipped for detecting a first item of information, wherein the first item of information is bait information, describing at least one bait parameter of bait, and/or pest information, describing at least one pest parameter of a pest, 	a control unit equipped to generate a second item of information on the basis of the first  the second item of information generated by the control unit, the second item of information comprising user information generated on the basis of bait information detected and/or pest information detected, wherein the user information is bait dosing information and/or bait check information and/or pest resistance information, and 	an output device equipped for output of the first item of information detected by the detecting device, 	wherein the bait dosing information describes a qualitative and/or quantitative instruction that is directed at a user and is expedient in particular with regard to a certain target variable. 	2) Amend claim 6 to recite: 	An apparatus for holding bait, in particular bait for pests, preferably rodents, comprising: 	a housing part that can be inserted into a part of a sewer system in particular, having a receiving space for receiving a piece of bait, 	a detecting device equipped for detecting a first item of information, wherein the first item of information is bait information, describing at least one bait parameter of bait and/or pest information, describing at least one pest parameter of a pest, 	a control unit equipped to generate a second item of information on the basis of the first item of information detected by detecting device, wherein the output device is equipped for output of a second item of information generated by the control unit, the second item of information comprising user information generated on the basis of bait information detected and/or pest information detected, wherein the user information is bait dosing information and/or bait check information and/or pest resistance information, and 
Reason(s) for Allowance
The amendments to the claims from 01/08/2021 in combination with the previous presented limitations and the Examiner’s Amendment provide the basis for the reason for the allowance over the prior art of record. The prior art does not disclose or sufficiently suggest the claimed invention of: 	1) claims 1 and 18-19, particularly wherein the bait dosing information describes a qualitative and/or quantitative instruction that is directed at a user and is expedient in particular with regard to a certain target variable, in the manner claimed. 	2) Claim 6, particularly the bait check information describes a qualitative and/or quantitative instruction, which is directed at a user at a certain point in time or within a certain period of time, for checking a given bait that can be attributed to a pest having taken a bite of the bait, in the manner claimed. 	3) Claim 7, particularly wherein the pest resistance information describes a present and/or future potential for a pest to develop resistance to a certain type of bait, optionally already dosed one or more times in the past, in the manner claimed. 	4) Claim 13, particularly a marking device equipped for marking a pest with a marker device, in particular a biological, chemical, magnetic or mechanical marker device detectable by the sensor device for detection of a marker device on the pest, in the manner claimed. 	
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHICO A FOXX whose telephone number is (571)272-5530.  The examiner can normally be reached on 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHICO A. FOXX
Primary Examiner
Art Unit 2684



/CHICO A FOXX/Examiner, Art Unit 2684